    Case: 1:19-cv-06116 Document #: 142 Filed: 05/28/21 Page 1 of 1 PageID #:721




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,
                                                          Case No. 19 cv 06116
                        Plaintiff,
        v.                                                District Judge: John Z. Lee

 FARIS ABUSHARIF, PAIN TREATMENT                          Magistrate Judge: Young B. Kim
 SURGICAL SUITES, LLC, PAIN
 TREATMENT CENTERS OF ILLINOIS, LLC,
 MMN SHARIF, INC.,
                        Defendants.
                                            ORDER
       This cause coming to be heard on the status of the Citation to Discover Assets as to
judgment debtor, Faris Abusharif, and the Citations to Discover Assets to Third Parties UBS Group
AG and Laser Spine Center of Chicago, LLC, the Wage Garnishment Summons to Laser Spine
Center of Chicago, LLC, counsel for Plaintiff, Faris Abusharif and Laser Spine Center of Chicago,
LLC present in Court via telephone, and the Court being fully advised hereby orders:

        1.     The Citations to Discover Assets to Third Parties UBS Group AG and Laser Spine
Center of Chicago, LLC, and the Wage Garnishment to Laser Spine Center of Chicago, LLC to
are entered and continued;

       2.       There is good cause for continuing the citations therefore the citation liens shall
remain in full force and effect pursuant to Supreme Court Rule 277; and

       3.      An Alias Citation to Discover Assets shall be issued to Faris Abusharif.


                                                     ENTER: 5/28/21




                                                     _________________________
                                                     John Z. Lee
                                                     United States District Court Judge




                                                1
